                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF MISSOURI


MARTIN DALE DAVIS,                                )
                                                  )
                 Plaintiff,                       )
                                                  )
        vs.                                       )       Case No.: 3:18-CV-05103-RK
                                                  )
BARRY COUNTY, MISSOURI, et. al.,                  )
                                                  )
                 Defendants.                      )


                                 CERTIFICATE OF SERVICE

        Defendant Barry County, by and through its undersigned counsel of record, hereby certifies

that it has caused to be served on Plaintiff Defendant’s Initial Rule 26 Disclosure, as well as a copy

of this Certificate of Service, by depositing same in the United States Mail, postage prepaid, on

January 25, 2019, addressed as follows:

J. Andrew Hirth
TGH Litigation, LLC
913 E. Ash Street
Columbia, MO 65201
Attorneys for Plaintiff

                                           Respectfully submitted,

                                           FISHER, PATTERSON, SAYLER & SMITH, LLP


                                             /s/ Jeannette L. Wolpink
                                           Jeannette L. Wolpink                               #54970
                                           51 Corporate Woods, Suite 300
                                           9393 W. 110th Street
                                           Overland Park, KS 66210
                                           913-339-6757; Fax: 913-339-6187
                                           jwolpink@fisherpatterson.com

                                           and



{O0346804}                                1
              Case 3:18-cv-05103-RK Document 11 Filed 01/25/19 Page 1 of 2
                                     David S. Baker                              #30347
                                     9229 Ward Parkway, Suite 370
                                     Kansas City, MO 64114
                                     816-523-4667, Ext. 121; Fax: 816-523-5667
                                     dbaker@fisherpatterson.com

                                     Attorneys for Defendant Barry County




{O0346804}                               2
             Case 3:18-cv-05103-RK Document 11 Filed 01/25/19 Page 2 of 2
